Citation Nr: 1104417	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  09-13 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Barner, Law Clerk





INTRODUCTION

The Veteran served on active duty from October 1966 to December 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is not attributable to 
his period of active service.

2.  The Veteran's tinnitus is not attributable to his period of 
active service.


CONCLUSION OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1101, 1110, 1111, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 
(2010).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the 
development of his claims, has notified him of the information 
and evidence necessary to substantiate the claims, and has fully 
disclosed VA's duties to assist him.  In an August 2007 letter, 
the Veteran was notified of the information and evidence needed 
to substantiate and complete the claims on appeal.  Additionally, 
the August 2007 letter provided him with the general criteria for 
the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was 
issued prior to the February 2008 adverse determination on 
appeal; thus, no timing issue exists with regard to the notice 
provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA medical records.  He has also 
been afforded a VA medical examination in January 2008.  The 
Board notes that the VA examination report contains sufficiently 
specific clinical findings and informed discussion of the 
pertinent history and clinical features of the disability on 
appeal and is adequate for purposes of this appeal.  The Board is 
not aware, and the Veteran has not suggested the existence of, 
any additional pertinent evidence not yet received.  
Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claims at this time is 
warranted.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002).  Service connection may also be granted for 
any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2010).

Sensorineural hearing loss is deemed to be a chronic disease 
under 38 C.F.R. § 3.309(a) and, as such, service connection may 
be granted if the evidence shows that the disease manifest to a 
degree of ten percent or more within one year from the date of 
separation from service.  38 C.F.R. § 3.307.

The Veteran asserts that as a boiler technician he was exposed to 
the loud boiler room and popping safety pressure valve noises 
without hearing protection.  In addition, he contends he was 
exposed to the ship's engine room noises, and he has experienced 
hearing loss and tinnitus since service.

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or, when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000 or 4000 Hertz are 26 decibels or greater; or, when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  See 38 C.F.R. § 3.385.
There were no complaints of or treatment for hearing-related 
problems in service.  
There were various whispered voice tests and an audiogram in 
March 1966 that indicated the Veteran had normal hearing.  As 
noted below, however, the whispered voice tests were not 
considered as showing the absence of a hearing disability. 

VA medical records from May 2007 indicate that the Veteran 
reported greater difficulty hearing from his left ear than his 
right ear, but denied tinnitus.  A June 2007 VA audiological 
consult revealed the Veteran's right ear hearing was within 
normal limits at lower frequencies with mild to moderate loss at 
greater frequencies.  The left ear was within normal limits 
throughout the frequencies.  Word recognition scores were 
96 percent for the right ear, and 100 percent for the left ear. 

The Veteran was afforded a VA audiological evaluation in 
January 2008.  He complained of bilateral hearing loss and 
tinnitus, with everyday communication being his greatest 
difficulty.  He reported in-service exposure to engine room noise 
on board ship.  The Veteran also reported 32 years of post-
service exposure to machinery noise, although he used hearing 
protection.  He complained of constant, bilateral tinnitus, which 
began "during his time in the Navy."

The January 2008 audiological evaluation revealed the Veteran's 
puretone thresholds, in decibels, as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
30
45
45
50
35
LEFT
10
25
30
30
15

Speech audiometry revealed speech recognition ability of 
100 percent in the right ear, and 96 percent in the left ear.  
The impression was that of mild to moderate sensorineural hearing 
loss in the right ear, and normal to mild sensorineural hearing 
loss in the left ear.  

Following review of the Veteran's service treatment records, VA 
medical records and audiological evaluation, the examiner opined 
that it was less likely than not that the Veteran's bilateral 
hearing loss and tinnitus were caused by military service.  The 
examiner noted that the Veteran's audiometric configuration was 
inconsistent with noise induced hearing loss.  In fact, the 
examiner noted that the Veteran's high-frequency hearing was 
better than his mid-frequency hearing, and explained that this is 
a configuration often seen with hearing loss of genetic origin 
rather than noise induced.  The examiner discounted the Veteran's 
normal separation whisper test, noting that this did not rule out 
hearing loss.  The examiner also acknowledged that the Veteran 
had a 32-year history of post-military noise exposure to 
machinery noise with hearing protection.  No documented treatment 
of or complaint for tinnitus was in the medical record, and the 
examiner noted that in May 2007 the Veteran denied having 
tinnitus.  The examiner considered the Veteran's statements about 
the onset of his tinnitus to be vague, and noted that he was 
unable to link the onset to any specific acoustic event during 
service.  The examiner concluded that it was most likely that the 
hearing loss and tinnitus resulted from hereditary factors or 
other unknown etiology.

The Board acknowledges the Veteran's contentions, cognizant that 
lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Although the Veteran is 
competent to attest to his hearing loss and tinnitus 
symptomatology, his competency is distinguished from weight and 
credibility, which is a factual determination regarding his 
assertions, and goes to the probative value of the evidence.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Rucker v. Brown, 
10 Vet. App. 67, 74 (1997).  The Board does not find the 
Veteran's contentions of hearing loss and tinnitus since service 
credible.  There is no contemporaneous evidence to support such 
contentions prior to his claim filed in June 2007, and there is 
no explanation as to why the Veteran would not have claimed such 
hearing loss and tinnitus if it existed, at the time when he 
earlier filed for service connection for a disability in 2003.  

When considering all the evidence of record, the Board finds that 
bilateral hearing loss and tinnitus are not related to service.  
The Veteran only recently sought treatment for and was diagnosed 
as having bilateral hearing loss and tinnitus.  The Veteran's 
right ear hearing loss meets the criteria as defined in 38 C.F.R. 
§ 3.385; however, his left ear hearing loss does not meet the 
requisite requirements.  Although the Veteran's right ear hearing 
loss is a disability according to VA regulations, it cannot be 
service connected because the preponderance of the evidence of 
record is against in-service incurrence.  Specifically, the 
audiologist opined that neither the bilateral hearing loss, nor 
the tinnitus was related to the Veteran's service.  Thus, this 
claim turns on a matter of etiology, and although the Veteran is 
competent to attest to his symptomatology (hearing loss and 
tinnitus since service), the Veteran's assertions are not 
considered credible.  Absent competent and credible evidence 
linking the Veteran's hearing loss to service, service connection 
for hearing loss must be denied on a direct basis.  In addition, 
as the Veteran's hearing loss is not shown within a year of 
discharge from service, service connection must also be denied on 
a presumptive basis.  Finally, as there is no competent and 
credible evidence linking the Veteran's tinnitus to service, 
service connection for tinnitus must also be denied.  

Consequently, the Board finds the evidence of record is against 
the award of service connection for the Veteran's hearing loss 
and tinnitus.  As a preponderance of the evidence is against the 
award of service connection, the benefit-of-the-doubt doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).




(CONTINUED NEXT PAGE)


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.  

Entitlement to service connection for tinnitus is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


